Citation Nr: 1225022
Decision Date: 07/19/12	Archive Date: 09/11/12

DOCKET NO. 06-06 371	)        DATE JUL 19 2012

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
                          
THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected feet and knee disabilities.

2. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected feet and knee disabilities.

3. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected feet and knee disabilities.

4. Entitlement to service connection for right flank pain.

5. Entitlement to an increased rating for plantar fibromatosis of the right foot with scars, currently assigned a 10 percent disability evaluation.

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).
 
REPRESENTATION 

Veteran represented by:      Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD 

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO). The Board finds it useful to discuss in some detail the procedural history of this appeal.

In an August 2002 rating decision, the RO in St. Paul, Minnesota, in pertinent part, denied service connection for right flank pain. A review of the claims file indicates that the Veteran perfected an appeal of that decision by filing a October 2003 substantive appeal (VA Form 9) in response to a September 2003 Statement of the Case. However, the issue has not yet been addressed by the Board. Thus, the Board finds that a claim for service connection for right flank pain is currently in appellate status.

Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia. In a November 2004 rating decision, the RO, in pertinent part, denied a claim for

-2-

TDIU. The Veteran perfected an appeal of that decision by filing a February 2006 Substantive Appeal (VA Form 9) to a February 2006 Statement of the Case. The RO also issued a December 2005 rating decision denying, in pertinent part, the claims for service connection for degenerative disc disease of the lumbar spine and degenerative joint disease of the left and right hips. The Veteran perfected an appeal of these three claims by filing an August 2009 Substantive Appeal to an August 2009 Statement of the Case.

In a September 2010 rating decision, the Atlanta RO, in pertinent part, denied an increased rating for right foot plantar fibromatosis with scars. The Veteran filed a timely Notice of Disagreement with this denial, and the RO issued an August 2011 letter that acknowledged the Veteran's filing of a Notice of Disagreement. However, a Statement of the Case has not been issued regarding this issue. As discussed below, this issue must be remanded to allow for the issuance of a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238 (1999).

A hearing was held in Atlanta, Georgia, in January 2012 before the undersigned acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

Following the hearing, the record was held open for the submission of additional evidence. The Veteran's representative did later submit additional evidence and waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ). Therefore, the Board may consider the newly submitted evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

-3-

REMAND

Prior to adjudication of these issues on appeal, additional development is required. See 38 C.F.R. § 19.9(2011).

The Veteran asserts that he is unemployable due to his service connected disabilities. Service connection is currently in effect for a right foot disability, a left foot disability, a right knee disability, a left knee disability, and hemorrhoids. Each disability is currently rated as 10 percent disabling. In addition, service connection is in effect for hepatitis B. That disability was rated as 40 percent disability prior to January 1, 2007, but was reduced to a noncompensable rating thereafter. For the period from February 3, 2004 until December 31, 2006, the Veteran's service-connected disabilities had a combined rating of 70 percent. As of January 1, 2007, the combined rating is 40 percent. The evaluation of claims for TDIU depend on whether certain schedular criteria are met. See 38 C.F.R. § 4.16 (2011). For the period from February 3, 2004 to December 31, 2006, the schedular criteria were met, but the schedular criteria have not been met since January 1, 2007. See 38 C.F.R. § 4.16(a). If the schedular criteria are not met, the claim is considered one for TDIU on an extra-schedular basis and cannot be granted prior to a referral for consideration by the Director, Compensation and Pension Service. See 38 C.F.R. § 4.16(b). Therefore, in this case, the appropriate consideration of the claim for TDIU is dependent on the determination regarding the Veteran's claims for service connection, which as discussed below, require additional development prior to adjudication. Thus, the claim for TDIU is inextricably intertwined with these other remanded issues. See Harris v. Derwinski, 1 Vet. App. 180 (1991). Accordingly, the claim for TDIU will be considered upon the appeal's return to the Board for post-remand consideration.

Regarding the claims for service connection, the Veteran's asserts that he has degenerative disk disease of the lumbar spine and degenerative joint disease of the hips due to this orthopedic service-connected disabilities and/or due directly to service. The claims file contains an August 2008 VA examination report in which the examiner opined that it was less likely as not that the current low back disorder was caused by or a result of the Veteran's service or caused by or a result of the

-4-

service-connected bilateral knee and feet disabilities. The examiner also found, essentially, that the Veteran's hips were normal. After review of this examination report and subsequently obtained evidence, the Board finds that a remand is required for an additional VA examination.

Regarding the claim for service connection for a lumbar spine disorder, the August 2008 VA examiner did not address whether the Veteran's current disorder may have been aggravated by service-connected disabilities. See 38 C.F.R. § 3.310 (2011). The Court has held that service connection shall be granted where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). Therefore, an additional medical opinion is necessary in connection with the claim for service connection for a lumbar spine disorder

Regarding the claims for service connection for right and left hip disorder, a January 2009 VA treatment record was associated with the claims file, which documents a diagnosis of arthritis of hips. As such, there is evidence since the August 2008 VA examination indicating that the Veteran may now have a current diagnosis. Therefore, an additional medical opinion is necessary in this case.

The Veteran has separately asserted that he has a disability manifested by right flank pain that is attributable to service. A notation on an April 1975 report of medical history indicates that the Veteran had right side (flank) pain after strenuous prolonged running. The RO denied the claim because there was no evidence of a current disorder. However, this claim has not been readjudicated since the September 2003 Statement of the Case, and a significant amount of evidence has been associated with the claims file since that time. Upon remand, the RO should readjudicate this claim based upon this additional evidence of record and complete any necessary development, to include a VA examination.

Further, the examiner or examiners who perform the VA examinations upon remand are directed to review the entire claims file. The evidence reveals a complex history, which includes motor vehicle accidents in 1985 and 2000. In addition, records indicate that the Veteran has been diagnosed as having fibromyalgia. Thus,

-5-

a review of the entire claims file will ensure that the opinions obtained are based on all pertinent facts of record.

Moreover, during the pendency of this appeal, the Veteran has been issued multiple notification letters. However, the Veteran has not been issued a letter regarding the claims for service connection for his hips or right flank pain. Therefore, upon remand, the Veteran should be issued a notification letter that addresses the claims for which he has perfected an appeal. For the service connection claims, the notice should address both direct and secondary bases.

After the above directed development is complete, the RO should review all the evidence associated with the claims file since its last adjudication. The claim for service connection for right flank pain was last adjudicated in a September 2003 Statement of the Case, and the claims for service connection for a lumbar spine disorder and for right and left hip disorders were last adjudicated in an August 2009 Statement of the Case. The claim for entitlement to TDIU was last adjudicated in a July 2010 Supplemental Statement of the Case.

Lastly, as discussed above, the Veteran filed a Notice of Disagreement with a September 2010 rating decision denying an increased rating for plantar fibromatosis of the right foot with scars, but a Statement of the Case has not been issued. Upon remand, the RO is directed to issue a Statement of the Case addressing this issue. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a proper notice letter in connection with his claims in appellate status. The letter should specifically inform him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

2. The Veteran should be afforded VA examination to determine the nature and etiology of any lumbar spine

-6-

disorder, hip disorder, and right flank disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's own lay assertions, and note such review in the examination report or in an addendum. The examiner should specifically note that the Veteran had motor vehicle accidents in 1985 and 2000 and has been assessed as having fibromyalgia.

It should be noted that the Veteran is competent to report visible symptoms and manifestations of a disability and to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.

The examiner should identify all current diagnoses of lumbar spine, hip, and right flank disorders. For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service. He or she should also state whether it is at least as likely as not that the current disorder was caused or permanently aggravated by the Veteran's service-connected plantar fibromatosis of the left foot, service-connected plantar fibromatosis of the right foot with scars, and/or left and right knee osteoarthritis.

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not' does not mean

-7-

within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The RO should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4. After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. The RO should specifically ensure that all required development is completed regarding the claim for service connection for disability manifested by right flank pain, which was last adjudicated in a September 2003 Statement of the Case.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence since the last adjudication of that claim, to include the issue of entitlement to TDIU. If any benefit sought is not granted, the Veteran and his representative should be

-8-

furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. The RO should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, as to the issue of an increased rating for plantar fibromatosis of the right foot with scars. The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim.

If, and only if, an appeal is perfected, the issue of an increased rating for plantar fibromatosis of the right foot with scars should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not

-9-

constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. §20.1100(b) (2011).

- 10-



